 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          TODD R., et al.,                             CASE NO. C17-1041JLR

11                               Plaintiffs,             ORDER DIRECTING A
                   v.                                    RESPONSE TO THE MOTION
12                                                       FOR RECONSIDERATION
            PREMERA BLUE CROSS BLUE
13
            SHIELD OF ALASKA,
14
                                 Defendant.
15
            Before the court is Defendant Premera Blue Cross Blue Shield of Alaska’s
16
     (“Premera”) motion for reconsideration of the court’s findings of fact and conclusions of
17
     law and order regarding the parties’ cross motions for summary judgment. (MFR (Dkt.
18
     # 52); see also Order (Dkt. # 50).) Pursuant to Local Civil Rule 7(h)(3), the court
19
     ORDERS Plaintiffs Todd R., Suzanne R., and Lillian R. (collectively, “Plaintiffs”) to
20
     respond to Premera’s motion for reconsideration no later than Friday, March 1, 2019.
21
     See Local Rules W.D. Wash. LCR 7(h)(3). Plaintiffs’ responsive memorandum shall be
22


     ORDER - 1
 1   no longer than ten (10) pages. Premera’s reply, if any, shall be filed no later than Friday,

 2   March 8, 2019, and shall be no longer than five (5) pages. The court DIRECTS the Clerk

 3   to re-note Premera’s motion for reconsideration (Dkt. # 52) for March 8, 2019.

 4          Dated this 14th day of February, 2019.

 5

 6                                                     A
                                                       JAMES L. ROBART
 7
                                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
